Exhibit 10.1
AMENDED AND RESTATED CHANGE OF CONTROL
EMPLOYMENT AND SEVERANCE AGREEMENT
          AGREEMENT by and between Sensient Technologies Corporation, a
Wisconsin corporation (the “Company”), and (the “Executive”), amended and
restated as of the                      day of                     , 2008.
          WHEREAS, the Board of Directors of the Company (the “Board”), has
determined that it is in the best interests of the Company and its shareholders
to assure that the Company will have the continued dedication of the Executive,
notwithstanding the possibility, threat or occurrence of a Change of Control (as
defined below) of the Company. The Board believes it is imperative to diminish
the inevitable distraction of the Executive by virtue of the personal
uncertainties and risks created by a pending or threatened Change of Control and
to encourage the Executive’s full attention and dedication to the Company
currently and in the event of any threatened or pending Change of Control, and
to provide the Executive with compensation and benefits arrangements upon a
Change of Control which ensure that the compensation and benefits expectations
of the Executive will be satisfied and which are competitive with those of other
corporations.
          NOW, THEREFORE, IT IS HEREBY AGREED AS FOLLOWS:
     1. Certain Definitions.
          (a) The “Effective Date” shall mean the first date during the Change
of Control Period (as defined in Section l(b)) on which a Change of Control (as
defined in Section 2) occurs. Anything in this Agreement to the contrary
notwithstanding, if a Change of Control occurs and if the Executive’s employment
with the Company is terminated prior to the date on which the Change of Control
occurs, and if it is reasonably demonstrated by the Executive that such
termination of employment (i) was at the request of a third party who has taken
steps reasonably calculated to effect a Change of Control or (ii) otherwise
arose in connection with or anticipation of a Change of Control, then for all
purposes of this Agreement the “Effective Date” shall mean the date immediately
prior to the date of such termination of employment.
          (b) The “Change of Control Period” shall mean the period commencing on
the date hereof and ending on the third anniversary of the date hereof;
provided, however, that commencing on the date one year after the date hereof,
and on each annual anniversary of such date (such date and each annual
anniversary thereof shall be hereinafter referred to as the “Renewal Date”),
unless previously terminated, the Change of Control Period shall be
automatically extended so as to terminate three years from such Renewal Date,
unless at least 60 days prior to the Renewal Date the Company shall give notice
to the Executive that the Change of Control Period shall not be so extended.

 



--------------------------------------------------------------------------------



 



     2. Change of Control. For the purpose of this Agreement, a “Change of
Control” shall mean:
          (a) The acquisition by any individual, entity or group (within the
meaning of Section 13(d)(3) or 14(d)(2) of the Securities Exchange Act of 1934,
as amended (the “Exchange Act”)) (a “Person”), of beneficial ownership (within
the meaning of Rule 13d-3 promulgated under the Exchange Act) of 30% or more of
either (i) the then outstanding shares of common stock of the Company (the
“Outstanding Company Common Stock”) or (ii) the combined voting power of the
then outstanding voting securities of the Company entitled to vote generally in
the election of directors (the “Outstanding Company Voting Securities”);
provided, however, that for purposes of this subsection (a), the following
acquisitions shall not constitute a Change of Control: (A) any acquisition
directly from the Company, (B) any acquisition by the Company, (C) any
acquisition by any employee benefit plan (or related trust) sponsored or
maintained by the Company or any corporation controlled by the Company, or
(D) any acquisition pursuant to a transaction which complies with clauses (i),
(ii) and (iii) of subsection (c) of this Section 2; or
          (b) Individuals who, as of September 10, 1998, constitute the Board
(the “Incumbent Board”) cease for any reason to constitute at least a majority
of the Board; provided, however, that any individual becoming a director
subsequent to September 10, 1998, whose election, or nomination for election by
the Company’s shareholders, was approved by a vote of at least a majority of the
directors then comprising the Incumbent Board shall be considered as though such
individual were a member of the Incumbent Board, but excluding, for this
purpose, any such individual whose initial assumption of office occurs as a
result of an actual or threatened election contest with respect to the election
or removal of directors or other actual or threatened solicitation of proxies or
consents by or on behalf of a Person other than the Board; or
          (c) Consummation by the Company of a reorganization, merger or
consolidation or sale or other disposition of all or substantially all of the
assets of the Company or the acquisition of assets of another entity (a
“Business Combination”), in each case unless, following such Business
Combination, (i) all or substantially all of the individuals and entities who
were the beneficial owners, respectively, of the Outstanding Company Common
Stock and Out standing Company Voting Securities immediately prior to such
Business Combination beneficially own, directly or indirectly, more than 50% of,
respectively, the then outstanding shares of common stock and the combined
voting power of the then outstanding voting securities entitled to vote
generally in the election of directors, as the case may be, of the corporation
resulting from such Business Combination (including, without limitation, a
corporation which as a result of such transaction owns the Company or all or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) in substantially the same proportions as their owner ship,
immediately prior to such Business Combination of the Outstanding Company Common
Stock and Outstanding Company Voting Securities, as the case may be, (ii) no
Person (excluding any employee benefit plan (or related trust) of the Company or
such corporation resulting from such Business Combination) beneficially owns,
directly or indirectly, 30% or more of, respectively, the then outstanding
shares of

2



--------------------------------------------------------------------------------



 



common stock of the corporation resulting from such Business Combination or the
combined voting power of the then outstanding voting securities of such
corporation except to the extent that such ownership existed prior to the
Business Combination and (iii) at least a majority of the members of the board
of directors of the corporation resulting from such Business Combination were
members of the Incumbent Board at the time of the execution of the initial
agreement, or of the action of the Board, providing for such Business
Combination; or
          (d) Approval by the shareholders of the Company of a complete
liquidation or dissolution of the Company taxed under Section 331 of the Code or
with the approval of a bankruptcy court pursuant to Section 503(b)(1)(A) of
Title II of the U.S. Bankruptcy Code.
          (e) Notwithstanding the foregoing, a Change of Control as defined in
this Section 2 shall not be treated as a Change of Control for purposes of this
Agreement unless it constitutes a “change in control event” within the meaning
of Treasury Regulation Section 1.409A-3(i)(5) or results in a termination or
liquidation of a plan within the meaning of Treasury Regulation Section
1.409A-3(j)(4)(ix)(A) or (B) (as applicable).
     3. Employment Period. The Company hereby agrees to continue the Executive
in its employ, and the Executive hereby agrees to remain in the employ of the
Company subject to the terms and conditions of this Agreement, for the period
commencing on the Effective Date and ending on the third anniversary of such
date (the “Employment Period”).
     4. Terms of Employment.
          (a) Position and Duties.
     (i) During the Employment Period, (A) the Executive’s position (including
status, offices, titles and reporting requirements), authority, duties and
responsibilities shall be at least commensurate in all material respects with
the most significant of those held, exercised and assigned at any time during
the 120-day period immediately preceding the Effective Date and (B) the
Executive’s services shall be performed at the location where the Executive was
employed immediately preceding the Effective Date or any office location less
than 35 miles from such location.
     (ii) During the Employment Period, and excluding any periods of vacation
and sick leave to which the Executive is entitled, the Executive agrees to
devote reasonable attention and time during normal business hours to the
business and affairs of the Company and, to the extent necessary to discharge
the responsibilities assigned to the Executive hereunder, to use the Executive’s
reasonable best efforts to perform faithfully and efficiently such
responsibilities. During the Employment

3



--------------------------------------------------------------------------------



 



Period it shall not be a violation of this Agreement for the Executive to (A)
serve on corporate, civic or charitable boards or committees, (B) deliver
lectures, fulfill speaking engagements or teach at educational institutions, and
(C) manage personal investments, so long as such activities do not significantly
interfere with the performance of the Executive’s responsibilities as an
employee of the Company in accordance with this Agreement. It is expressly
understood and agreed that to the extent that any such activities have been
conducted by the Executive prior to the Effective Date, the continued conduct of
such activities (or the conduct of activities similar in nature and scope
thereto) subsequent to the Effective Date shall not thereafter be deemed to
interfere with the performance of the Executive’s responsibilities to the
Company.
          (b) Compensation.
     (i) Base Salary. During the Employment Period, the Executive shall receive
an annual base salary (“Annual Base Salary”), which shall be paid at a monthly
rate, at least equal to twelve times the highest monthly base salary paid or
payable, including any base salary which has been earned but deferred, to the
Executive by the Company and its affiliated companies in respect of the
twelve-month period immediately preceding the month in which the Effective Date
occurs. During the Employment Period, the Annual Base Salary shall be reviewed
and increased a minimum of 3% no more than 12 months after the last salary
increase awarded to the Executive prior to the Effective Date and thereafter at
least annually. Any increase in Annual Base Salary shall not serve to limit or
reduce any other obligation to the Executive under this Agreement and shall be
commensurate with increases given to peer executives. Annual Base Salary shall
not be reduced after any such increase and the term “Annual Base Salary” as
utilized in this Agreement shall refer to Annual Base Salary as so increased. As
used in this Agreement, the term “affiliated companies” shall include any
company controlled by, controlling or under common control with the Company.
     (ii) Annual Bonus. In addition to Annual Base Salary, the Executive shall
be awarded, for each fiscal year ending during the Employment Period, an annual
bonus (the “Annual Bonus”) in cash at least equal to the greater of the highest
bonus, if any, paid to the Executive under the Company’s Management Incentive
Plan for Division Presidents or the Company’s Incentive Compensation Plan for
Elected Corporate Officers, or any comparable bonus under any predecessor or
successor plan, on: any one of the last five annual bonus payment dates
immediately preceding the Effective Date; or any one annual bonus payment date
coinciding with or following the date on which the Executive attains age 50 and
preceding the Effective Date (the “Recent Annual Bonus”). Each such Annual Bonus
shall be paid no later than March 15th of the fiscal year following the fiscal
year for which the Annual Bonus is earned.

4



--------------------------------------------------------------------------------



 



     (iii) Incentive, Savings and Retirement Plans. During the Employment
Period, the Executive shall be entitled to participate in all qualified and
nonqualified incentive (cash and stock related), savings and retirement plans,
and/or comparable practices, policies and programs applicable generally to other
peer executives of the Company and its affiliated companies, but in no event
shall such plans, practices, policies and programs provide the Executive with
incentive opportunities (measured with respect to both regular and special
incentive opportunities, to the extent, if any, that such distinction is
applicable), savings opportunities and retirement benefit opportunities, in each
case, less favorable, in the aggregate, than the most favorable of those
provided by the Company and its affiliated companies for the Executive under
such plans, practices, policies and programs as in effect at any time during the
120-day period immediately preceding the Effective Date or, if more favorable to
the Executive, those provided generally at any time after the Effective Date to
other peer executives of the Company and its affiliated companies.
     (iv) Welfare Benefit Plans. During the Employment Period, the Executive
and/or the Executive’s family, as the case may be, shall be eligible for
participation in and shall receive all benefits under welfare benefit plans,
practices, policies and programs provided by the Company and its affiliated
companies (including, without limitation, medical, prescription, dental,
disability, employee life, group life, accidental death and travel accident
insurance plans and programs) to the extent applicable generally to other peer
executives of the Company and its affiliated companies, but in no event shall
such plans, practices, policies and programs provide the Executive with benefits
which are less favorable, in the aggregate, than the most favorable of such
plans, practices, policies and programs in effect for the Executive at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive, those provided generally at any time after the
Effective Date to other peer executives of the Company and its affiliated
companies.
     (v) Expenses. During the Employment Period, the Executive shall be entitled
to receive prompt reimbursement for all reasonable expenses incurred by the
Executive in accordance with the most favorable policies, practices and
procedures of the Company and its affiliated companies in effect for the
Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.
     (vi) Fringe Benefits. During the Employment Period, the Executive shall be
entitled to fringe benefits, including, without limitation, tax and financial
planning services, use of an automobile and payment of related expenses, in
accordance with the most favorable plans, practices,

5



--------------------------------------------------------------------------------



 



programs and policies of the Company and its affiliated companies in effect for
the Executive at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive, as in effect generally at
any time thereafter with respect to other peer executives of the Company and its
affiliated companies.
     (vii) Office and Support Staff. During the Employment Period, the Executive
shall be entitled to an office or offices of a size and with furnishings and
other appointments, and to exclusive personal secretarial and other assistance,
at least equal to the most favorable of the foregoing provided to the Executive
by the Company and its affiliated companies at any time during the 120-day
period immediately preceding the Effective Date or, if more favorable to the
Executive, as provided generally at any time thereafter with respect to other
peer executives of the Company and its affiliated companies.
     (viii) Vacation. During the Employment Period, the Executive shall be
entitled to paid vacation in accordance with the most favorable plans, policies,
programs and practices of the Company and its affiliated companies as in effect
for the Executive at any time during the 120-day period immediately preceding
the Effective Date or, if more favorable to the Executive, as in effect
generally at any time thereafter with respect to other peer executives of the
Company and its affiliated companies.
     (ix) Change of Control.

  A.   In the event of a Change of Control, for purposes of calculating the
Executive’s benefit under the Company’s Supplemental Executive Retirement Plan A
(effective January 1, 2005) and the Company’s Supplemental Executive Retirement
Plan B (effective as of January 1, 2005), each as amended from time to time
(collectively, the “SERP”), if the Executive is a SERP participant, the
Executive will be deemed to have received three additional years of base salary
in amounts equal to the Executive’s Annual Base Salary as of the Effective Date
as increased for purposes of this subparagraph in each of such three years by
the percentage increase (if positive) in the Executive’s Annual Base Salary from
the year prior to the year which the Effective Date occurs to the year in which
the Effective Date occurs. Notwithstanding anything in the SERP or in the
Company’s Executive Income Deferral Plan, as amended from time to time (the
“EIDP”) to the contrary, in the event of a Change of Control, for purposes of
determining the “annual bonus” amount for Final Compensation under the SERP, the
measurement period shall be the greater of any one of the last five annual bonus

6



--------------------------------------------------------------------------------



 



      payment dates immediately preceding the Effective Date or any one annual
bonus payment date coinciding with or following the date on which the Executive
attains age 50 and preceding the Effective Date as set forth in Section 4(b)(ii)
of this Agreement and the lump sum distribution payments under the SERP and the
EIDP shall be made as soon as administratively feasible, but no later than 5
business days after the Effective Date, subject to the 6-Month Delay Period (as
defined under Section 12 below) only if and to the extent such delay is required
under Section 409A of the Code and the regulations thereunder.

  B.   If upon a Change of Control, the Executive vests in any of the
Executive’s restricted stock grants under any of the Company’s equity plans or
arrangements and becomes subject to income and/or employment taxes as a result
of such vesting (the “Vesting Taxes”) and the executive’s restricted stock
agreement provides for a tax gross-up payment, the Company shall pay to the
Executive additional payments (a “Restricted Stock Reimbursement”) in amounts
such that after payment by the Executive of all income, employment, state, local
or foreign taxes imposed on such Restricted Stock Reimbursement, the Executive
Retains an amount of the Restricted Stock Reimbursement equal to the Vesting
Taxes. The Restricted Stock Reimbursement will be paid as soon as
administratively feasible, but no later than 5 business days after the Effective
Date, subject to the 6-Month Delay Period (as defined under Section 12 below)
only if and to the extent such delay is required under Section 409A of the Code
and the regulations thereunder.

     5. Termination of Employment.
          (a) Death or Disability. The Executive’s employment shall terminate
automatically upon the Executive’s death during the Employment Period. If the
Company determines in good faith that the Disability of the Executive has
occurred during the Employment Period (pursuant to the definition of Disability
set forth below), it may give to the Executive written notice in accordance with
Section 12(b) of this Agreement of its intention to terminate the Executive’s
employment. In such event, the Executive’s employment with the Company shall
terminate effective on the Disability determination date (the “Disability
Effective Date”), provided that, within the 30 days after such receipt, the
Executive shall not have returned to full-time performance of the Executive’s
duties. For purposes of this Agreement, “Disability” means that (i) the
Executive is unable to engage in any substantial gainful activity by reason of
any medically determinable physical or mental impairment that can be expected to
result in death or can be expected to last for a continuous period of not less
than 12 months; or (ii) the Executive is, by

7



--------------------------------------------------------------------------------



 



reason of any medically determinable physical or mental impairment that can be
expected to result in death or can be expected to last for a continuous period
of not less than 12 months, receiving income replacement benefits for a period
of not less than 3 months under an accident and health plan covering
the Executive. The determination of Disability shall be made by a physician
selected by the Company or its insurers and acceptable to the Executive or the
Executive’s legal representative.
          (b) Cause. The Company may terminate the Executive’s employment during
the Employment Period for Cause. For purposes of this Agreement, “Cause” shall
mean:
     (i) the willful and continued failure of the Executive to perform
substantially the Executive’s duties with the Company or one of its affiliates
(other than any such failure resulting from incapacity due to physical or mental
illness or following the Executive’s delivery of a Notice of Termination for
Good Reason), after a written demand for performance is delivered to the
Executive by the Chief Executive Officer of the Company which specifically
identifies the manner in which the Chief Executive Officer believes that the
Executive has not substantially performed the Executive’s duties, or
     (ii) the willful engaging by the Executive in illegal conduct or gross
misconduct which is materially and demonstrably injurious to the Company.
For purposes of this provision, no act or failure to act, on the part of the
Executive, shall be considered “willful” unless it is done, or omitted to be
done, by the Executive in bad faith or without reasonable belief that the
Executive’s action or omission was in the best interests of the Company. Any
act, or failure to act, based upon authority given pursuant to a resolution duly
adopted by the Board or upon the instructions of the Chief Executive Officer or
a senior officer of the Company or based upon the advice of counsel for the
Company shall be conclusively presumed to be done, or omitted to be done, by the
Executive in good faith and in the best interests of the Company. The cessation
of employment of the Executive shall not be deemed to be for Cause unless and
until there shall have been delivered to the Executive a copy of a resolution
duly adopted by the affirmative vote of not less than three quarters of the
entire membership of the Board at a meeting of the Board called and held for
such purpose (after reasonable notice is provided to the Executive and the
Executive is given an opportunity, together with counsel, to be heard before the
Board), finding that, in the good faith opinion of the Board, the Executive is
guilty of the conduct described in subparagraph (i) or (ii) above, and
specifying the particulars thereof in detail. Any termination of the Executive’s
employment by the Company during the Employment Period (other than a termination
under Section 5(a)) shall be deemed to be a termination other than for Cause
unless it meets all requirements of this Section 5(b).

8



--------------------------------------------------------------------------------



 



          (c) Good Reason. The Executive’s employment may be terminated by the
Executive for Good Reason. For purposes of this Agreement, “Good Reason” shall
mean:
     (i) the assignment to the Executive of any duties inconsistent in any
respect with the Executive’s position (including status, offices, titles and
reporting requirements), authority, duties or responsibilities as contemplated
by Section 4(a) of this Agreement, or any other action by the Company which
results in a diminution in such position, authority, duties or responsibilities
(whether or not occurring solely as a result of the Company’s ceasing to be a
publicly traded entity), excluding for this purpose an isolated, insubstantial
and inadvertent action not taken in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;
     (ii) any failure by the Company to comply with any of the provisions of
Section 4(b) of this Agreement, other than an isolated, insubstantial and
inadvertent failure not occurring in bad faith and which is remedied by the
Company promptly after receipt of notice thereof given by the Executive;
     (iii) the Company’s requiring the Executive to be based at any office or
location other than as provided in Section 4(a)(i)(B) hereof or the Company’s
requiring the Executive to travel on Company business to a substantially greater
extent than required immediately prior to the Effective Date;
     (iv) any purported termination by the Company of the Executive’s employment
otherwise than as expressly permitted by this Agreement; or
     (v) any failure by the Company to comply with and satisfy Section 11(c) of
this Agreement.
For purposes of this Section 5(c), any good faith determination of “Good Reason”
made by the Executive shall be conclusive. Anything in this Agreement to the
contrary notwithstanding, a termination by the Executive for any reason where
the Date of Termination (as defined below) is during the 30-day period
immediately following the first anniversary of the Effective Date shall be
deemed to be a termination for Good Reason for all purposes of this Agreement.
The Executive’s mental or physical incapacity following the occurrence of an
event described above in clauses (i) through (v) shall not affect the
Executive’s ability to terminate employment for Good Reason. Anything in this
Agreement to the contrary notwithstanding, if the Executive terminates
employment for Good Reason after the second anniversary of the Effective Date of
the Change of Control, the definition of Good Reason shall be deemed modified so
as to qualify as an “involuntary separation from service” within the meaning of
Treasury Regulation Section 1.409A-1(n).

9



--------------------------------------------------------------------------------



 



          (d) Notice of Termination. Any termination by the Company for Cause,
or by the Executive for Good Reason, shall be communicated by Notice of
Termination to the other party hereto given in accordance with Section 12(b) of
this Agreement. For purposes of this Agreement, a “Notice of Termination” means
a written notice which (i) indicates the specific termination provision in this
Agreement relied upon, (ii) to the extent applicable, sets forth in reasonable
detail the facts and circumstances claimed to provide a basis for termination of
the Executive’s employment under the provision so indicated and (iii) if the
Date of Termination (as defined below) is other than the date of receipt of such
notice, specifies the termination date (which date shall be not more than thirty
days after the giving of such notice). The failure by the Executive or the
Company to set forth in the Notice of Termination any fact or circumstance which
contributes to a showing of Good Reason or Cause shall not waive any right of
the Executive or the Company, respectively, hereunder or preclude the Executive
or the Company, respectively, from asserting such fact or circumstance in
enforcing the Executive’s or the Company’s rights hereunder.
          (e) Date of Termination. “Date of Termination” means (i) if the
Executive’s employment is terminated by the Company for Cause, or by the
Executive for Good Reason, the date of receipt of the Notice of Termination or
any later date specified therein, as the case may be, (ii) if the Executive’s
employment is terminated by the Company other than for Cause or Disability, the
Date of Termination shall be the date on which the Company notifies the
Executive of such termination and (iii) if the Executive’s employment is
terminated by reason of death or Disability, the Date of Termination shall be
the date of death of the Executive or the Disability Effective Date, as the case
may be.
     6. Obligations of the Company upon Termination.
          (a) Good Reason, Other Than for Cause, Death or Disability. If, during
the Employment Period, the Company shall terminate the Executive’s employment
other than for Cause or Disability or the Executive shall terminate employment
for Good Reason:
     (i) the Company shall pay to the Executive in a lump sum in cash on or
within 5 business days (after the expiration of the 6-Month Delay Period (as
defined under Section 12 below) if and to the extent such delay is required
under Section 409A of the Code and the regulations thereunder) following the
Date of Termination the aggregate of the following amounts:

  A.   the sum of (1) the Executive’s Annual Base Salary through the Date of
Termination to the extent not theretofore paid, (2) the product of (x) the
higher of (I) the Recent Annual Bonus and (II) the Annual Bonus paid or payable,
including any bonus or portion thereof which has been earned but deferred (and
annualized for any fiscal year consisting of less than twelve full months or
during which

10



--------------------------------------------------------------------------------



 



      the Executive was employed for less than twelve full months), for the most
recently completed fiscal year during the Employment Period, if any (such higher
amount being referred to as the: “Highest Annual Bonus”) and (y) a fraction, the
numerator of which is the number of days in the current fiscal year of the
Company through the Date of Termination, and the denominator of which is 365 and
(3) any compensation previously deferred by the Executive (together with any
accrued interest or earnings thereon) and any accrued vacation pay, in each case
to the extent not theretofore paid (the sum of the amounts described in clauses
(1), (2), and (3) shall be hereinafter referred to as the “Accrued
Obligations”); and

  B.   the amount equal to the product of (1) three and (2) the sum of (x) the
Executive’s Annual Base Salary and (y) the Highest Annual Bonus; and     C.  
the amount equal to the product of (x) three and (y) the highest aggregate
annual amount contributed by the Company (as a Company contribution, and not a
salary reduction) on behalf of the Executive, during the last three full fiscal
years prior to the Effective Date, to the Company’s Transition Retirement Plan,
Savings Plan, Retirement Employee Stock Ownership Plan, and Supplemental
Benefits Plan, or any successor or replacement defined contribution plans.

     (ii) for three years after the Executive’s Date of Termination, the Company
shall continue benefits to the Executive and/or the Executive’s family at least
equal to those which would have been provided to them in accordance with the
plans, programs, practices and policies described in Section 4(b)(iv) of this
Agreement if the Executive’s employment had not been terminated or, if more
favorable to the Executive, as in effect generally at any time thereafter with
respect to other peer executives of the Company and its affiliated companies and
their families; provided that if any of the welfare benefits provided during the
period the Executive is considered a “specified employee” or “key employee”
under Section 12 of this Agreement are not subject to an exemption under
Section 409A of the Code, such benefits will be provided at the Executive’s cost
and may be submitted for reimbursement after such period; provided, however,
that if the Executive becomes reemployed with another employer and is eligible
to receive medical or other welfare benefits under another employer-provided
plan, the medical and other welfare benefits described herein shall be secondary
to those provided under such other plan during such applicable period of
eligibility. For purposes of determining eligibility (but not the time of
commencement of

11



--------------------------------------------------------------------------------



 



benefits) of the Executive for retiree benefits pursuant to such plans,
practices, programs and policies, the Executive shall be considered to have
remained employed until three years after the Date of Termination and to have
retired on the last day of such period;
     (iii) for three years after the Executive’s Date of Termination, the
Company shall continue fringe benefits and perquisites for the Executive and/or
the Executive’s family equal to those that, as of the Executive’s Date of
Termination, were in effect in accordance with the plans, programs, practices
and policies described in Section 4(b)(vi) of this Agreement; provided that if
any of the fringe benefits and perquisites provided during the period the
Executive is considered a “specified employee” or “key employee” under
Section 12 of this Agreement are not subject to an exemption under Section 409A
of the Code, such benefits will be provided at the Executive’s cost and may be
submitted for reimbursement after such period;
     (iv) the Company shall, at its sole expense as incurred, provide the
Executive with reasonable outplacement services the scope and provider of which
shall be selected by the Executive in his sole discretion;
     (v) the exercise period for each outstanding stock option held by the
Executive (or by any transferee of the Executive) under any of the Company’s
equity plans or arrangements shall continue for two years after the Executive’s
Date of Termination, or for such longer period provided for with respect to such
stock option, provided, that such exercise period shall not extend beyond the
scheduled exercise period or term of the stock option; and
     (vi) to the extent not theretofore paid or provided, the Company shall
timely pay or provide to the Executive any other amounts or benefits required to
be paid or provided, or which the Executive is eligible to receive under any
plan, program, policy or practice or contract or agreement of the Company and
its affiliated companies (such other amounts and benefits shall be hereinafter
referred to as the “Other Benefits”).
          (b) Death. If the Executive’s employment is terminated by reason of
the Executive’s death during the Employment Period, this Agreement shall
terminate without further obligations to the Executive’s legal representatives
under this Agreement, other than for payment of Accrued Obligations and the
timely payment or provision of Other Benefits. Accrued Obligations shall be paid
to the Executive’s estate or beneficiary, as applicable, in a lump sum in cash
within 30 days of the Date of Termination. With respect to the provision of
Other Benefits, the term Other Benefits as utilized in this Section 6(b) shall
include, without limitation, and the Executive’s estate and/or beneficiaries
shall be entitled to receive, benefits at least equal to the most favorable
benefits provided by the Company and affiliated companies to the estates and

12



--------------------------------------------------------------------------------



 



beneficiaries of peer executives of the Company and such affiliated companies
under such plans, programs, practices and policies relating to death benefits,
if any, as in effect with respect to other peer executives and their
beneficiaries at any time during the 120-day period immediately preceding the
Effective Date or, if more favorable to the Executive’s death with respect to
other peer executives of the Company and its affiliated companies and their
beneficiaries.
          (c) Disability. If the Executive’s employment is terminated by reason
of the Executive’s Disability during the Employment Period, this Agreement shall
terminate without further obligations to the Executive, other than for payment
of Accrued Obligations and the timely payment or provision of Other Benefits.
Accrued Obligations shall be paid to the Executive in a lump sum in cash within
30 days of the Date of Termination. With respect to the provision of Other
Benefits, the term “Other Benefits” as utilized in this Section 6(c) shall
include, and the Executive shall be entitled after the Disability Effective Date
to receive, disability and other benefits at least equal to the most favorable
of those generally provided by the Company and its affiliated companies to
disabled executives and/or their families in accordance with such plans,
programs, practices and policies relating to disability, if any, as in effect
generally with respect to other peer executives and their families at any time
during the 120-day period immediately preceding the Effective Date or, if more
favorable to the Executive and/or the Executive’s family, as in effect at any
time thereafter generally with respect to other peer executives of the Company
and its affiliated companies and their families.
          (d) Cause; Other than for Good Reason. If the Executive’s employment
shall be terminated for Cause during the Employment Period, this Agreement shall
terminate without further obligations to the Executive other than the obligation
to pay to the Executive (x) his Annual Base Salary through the Date of
Termination, (y) the amount of any compensation previously deferred by the
Executive, and (z) Other Benefits, in each case to the extent theretofore
unpaid. If the Executive voluntarily terminates employment during the Employment
Period, excluding a termination for Good Reason, this Agreement shall terminate
without further obligations to the Executive, other than for Accrued Obligations
and the timely payment or provision of Other Benefits. In such case, all Accrued
Obligations shall be paid to the Executive in a lump sum in cash within 30 days
of the Date of Termination.
     7. Nonexclusivity of Rights. Nothing in this Agreement shall prevent or
limit the Executive’s continuing or future participation in any plan, program,
policy or practice provided by the Company or any of its affiliated companies
and for which the Executive may qualify (provided, that the Executive hereby
waives any right to participate in any severance plan, program, or policy of the
Company during the Employment Period), nor, subject to Section 12(f), shall
anything herein limit or otherwise affect such rights as the Executive may have
under any contract or agreement with the Company or any of its affiliated
companies. Amounts which are vested benefits, or which the Executive is
otherwise entitled to receive under any plan, policy, practice or program of or
any contract or agreement with the Company or any of its affiliated companies at
or subsequent to the Date of Termination, shall be payable in accordance

13



--------------------------------------------------------------------------------



 



with such plan, policy, practice or program or contract or agreement except as
explicitly modified by this Agreement.
     8. Full Settlement. The Company’s obligations to make the payments provided
for in this Agreement and otherwise to perform its obligations hereunder shall
not be affected by any set-off, counterclaim, recoupment, defense or other
claim, right or action which the Company may have against the Executive or
others. In no event shall the Executive be obligated to seek other employment or
take any other action by way of mitigation of the amounts payable to the
Executive under any of the provisions of this Agreement. Each and every payment
made hereunder by the Company shall be final, and the Company will not seek to
recover all or any part of such payment from the Executive for any reason. The
Company agrees to pay as incurred, to the full extent permitted by law, all
legal fees and expenses which the Executive may reasonably incur as a result of
any contest (regardless of the outcome thereof) by the Company, the Executive or
others of the validity or enforceability of, or liability under, any provision
of this Agreement or any guarantee of performance thereof (including as a result
of any contest by the Executive about the amount of any payment pursuant to this
Agreement), plus in each case interest on any delayed payment at the applicable
Federal rate provided for in Section 7872(f)(2)(A) of the Internal Revenue Code
of 1986, as amended (the “Code”).
     9. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding and
except as set forth below, in the event it shall be determined that any payment
or distribution by the Company to or for the benefit of the Executive (whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise, but determined without regard to any additional payments
required under this Section 9) (a “Payment”) would be subject to the excise tax
imposed by Section 4999 of the Code, or any interest or penalties are incurred
by the Executive with respect to such excise tax (such excise tax, together with
any such interest and penalties, are hereinafter collectively referred to as the
“Excise Tax”), then the Executive shall be entitled to receive an additional
payment (a “Gross-Up Payment”) in an amount such that after payment by the
Executive of all taxes (including any interest or penalties imposed with respect
to such taxes), including, without limitation, any income taxes (and any
interest and penalties imposed with respect thereto), employment taxes and
Excise Tax imposed upon the Gross-Up Payment, the Executive retains an amount of
the Gross-Up Payment equal to the Excise Tax Imposed upon the Payments.
          (b) Subject to the provisions of Section 9(c), all determinations
required to be made under this Section 9, including whether and when a Gross-Up
Payment is required and the amount of such Gross-Up Payment and the assumptions
to be utilized in arriving at such determination, shall be made by Deloitte &
Touche LLP or such certified public accounting firm as may be designated by the
Executive (the “Accounting Firm”) which shall provide detailed supporting
calculations both to the Company and the Executive within 15 business days of
the receipt of notice from the Executive that there has been a Payment, or such
earlier time as is requested by the Company. In the event that the Accounting
Firm is serving as accountant or auditor for

14



--------------------------------------------------------------------------------



 



the individual, entity or group effecting the Change of Control, the Executive
shall appoint another nationally recognized accounting firm to make the
determinations required hereunder (which accounting firm shall then be referred
to as the Accounting Firm hereunder). All fees and expenses of the Accounting
Firm shall be borne solely by the Company. Any Gross-Up Payment, as determined
pursuant to this Section 9, shall be paid by the Company to the Executive within
ten days of the receipt of the Accounting Firm’s determination. Any
determination by the Accounting Firm shall be binding upon the Company and the
Executive. As a result of the uncertainty in the application of Section 4999 of
the Code at the time of the initial determination by the Accounting Firm
hereunder, it is possible that Gross-Up Payments which will not have been made
by the Company should have been made (“Underpayment”), consistent with the
calculations required to be made hereunder. In the event that the Company
exhausts its remedies pursuant to Section 9(c) and the Executive thereafter is
required to make a payment of any Excise Tax, the Accounting Firm shall
determine the amount of the Underpayment that has occurred and any such
Underpayment shall be promptly paid by the Company to or for the benefit of the
Executive.
     (c) The Executive shall notify the Company in writing of any claim by the
Internal Revenue Service that, if successful, would require the payment by the
Company of the Gross-Up Payment. Such notification shall be given as soon as
practicable but no later than ten business days after the Executive is informed
in writing of such claim and shall apprise the Company of the nature of such
claim and the date on which said claim is requested to be paid. The Executive
shall not pay such claim prior to the expiration of the 30-day period following
the date on which it gives such notice to the Company (or such shorter period
ending on the date that any payment of taxes with respect to such claim is due).
If the Company notifies the Executive in writing prior to the expiration of such
period that it desires to contest such claim, the Executive shall:
     (i) give the Company any information reasonably requested by the Company
relating to such claim,
     (ii) take such action in connection with contesting such claim as the
Company shall reasonably request in writing from time to time, including,
without limitation, accepting legal representation with respect to such claim by
an attorney reasonably selected by the Company,
     (iii) cooperate with the Company in good faith in order to effectively
contest such claim, and
     (iv) permit the Company to participate in any proceedings relating to such
claim;
provided, however, that the Company shall bear and pay directly all costs and
expenses (including additional interest and penalties) incurred in connection
with such contest and shall indemnify and hold the Executive harmless, on an
after-tax basis, for any Excise Tax or Income Tax (including interest and
penalties with respect thereto) imposed as a result of such representation and
payment of costs and expenses. Without limitation on

15



--------------------------------------------------------------------------------



 



the foregoing provisions of this Section 9(c), the Company shall control all
proceedings taken in connection with such contest and, at its sole option, may
pursue or forgo any and all administrative appeals, proceedings, hearings and
conferences with the taxing authority in respect of such claim and may, at its
sole option, either direct the Executive to pay the tax claimed and sue for a
refund or to contest the claim in any permissible manner, and the Executive
agrees to prosecute such contest to a determination before any administrative
tribunal, in a court of initial jurisdiction and in one or more appellate
courts, as the Company shall determine; provided, however, that if the Company
directs the Executive to pay such claim and sue for a refund, the Company shall
advance the amount of such payment to the Executive, on an interest-free basis
and shall indemnify and hold the Executive harmless, on an after-tax basis, from
any Excise Tax or Income Tax (including interest or penalties with respect
thereto) imposed with respect to such advance or with respect to any imputed
income with respect to such advance; and further provided that any extension of
the statute of limitations relating to payment of taxes for the taxable year of
the Executive with respect to which such contested amount is claimed to be due
is limited solely to such contested amount. Furthermore, the Company’s control
of the contest shall be limited to issues with respect to which a Gross-Up
Payment would be payable hereunder and the Executive shall be entitled to settle
or contest, as the case may be, any other issue raised by the Internal Revenue
Service or any other taxing authority.
          (d) If, after the receipt by the Executive of an amount advanced by
the Company pursuant to Section 9(c), the Executive becomes entitled to receive
any refund with respect to such claim, the Executive shall (subject to the
Company’s complying with the requirements of Section 9(c) promptly pay to the
Company the amount of such refund (together with any interest paid or credited
thereon after taxes applicable thereto). If, after the receipt by the Executive
of an amount advanced by the Company pursuant to Section 9(c), a determination
is made that the Executive shall not be entitled to any refund with respect to
such claim and the Company does not notify the Executive in writing of its
intent to contest such denial of refund prior to the expiration of 30 days after
such determination, then such advance shall be forgiven and shall not be
required to be repaid and the amount of such advance shall offset, to the extent
thereof, the amount of Gross-Up Payment required to be paid.
          (e) Subject to any earlier time limits set forth in Section 9, all
payments and reimbursements to which the Executive is entitled under this
Section 9 shall be paid to or on behalf of the Executive not later than the end
of the taxable year of the Executive next following the taxable year of the
Executive in which the Executive (or the Company, on the Executive’s behalf)
remits the related taxes (or, in the event of an audit or litigation with
respect to such tax liability under Section 9(d), not later than the end of the
taxable year of the Executive next following the taxable year of the Executive
in which there is a final resolution of such audit or litigation (whether by
reason of completion of the audit, entry of a final and non-appealable judgment,
final settlement, or otherwise)).
     10. Confidential Information. The Executive shall hold in a fiduciary
capacity for the benefit of the Company all secret or confidential information,
knowledge or data

16



--------------------------------------------------------------------------------



 



relating to the Company or any of its affiliated companies, and their respective
businesses, which shall have been obtained by the Executive during the
Executive’s employment by the Company or any of its affiliated companies and
which shall not be or become public knowledge (other than by acts by the
Executive or representatives of the Executive in violation of this Agreement).
After termination of the Executive’s employment with the Company, the Executive
shall not, without the prior written consent of the Company or as may otherwise
be required by law or legal process, communicate or divulge any such
information, knowledge or data to anyone other than the Company and those
designated by it. In no event shall an asserted violation of the provisions of
this Section 10 constitute a basis for deferring or withholding any amounts
otherwise payable to the Executive under this Agreement.
     11. Successors.
          (a) This Agreement is personal to the Executive and without the prior
written consent of the Company shall not be assignable by the Executive
otherwise than by will or the laws of descent and distribution. This Agreement
shall inure to the benefit of and be enforceable by the Executive’s legal
representatives.
          (b) This Agreement shall inure to the benefit of and be binding upon
the Company and its successors and assigns.
          (c) The Company will require any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or as sets of the Company to assume
expressly and agree to perform this Agreement in the same manner and to the same
extent that the Company would be required to perform it if no such succession
had taken place. As used in this agreement, “Company shall mean the Company as
herein before defined and any successor to its business and/or assets as
aforesaid which assumes and agrees to perform this Agreement by operation of
law, or otherwise.
     12. Section 409A of the Code.
          (a) This Agreement is intended to comply with Section 409A of the Code
and shall be interpreted, operated and administered in a manner that conforms to
the requirements of Section 409A of the Code and the regulations thereunder.
          (b) If, at the time of Executive’s “separation from service” within
the meaning of Treasury Regulation Section 1.409A-1(h) other than by reason of
death, Executive is deemed to be a “specified employee” of a public company
within the meaning of Treasury Regulation Section 1.409A-1(i), any amount
constituting deferred compensation under Code Section 409A to which Executive
otherwise would have been entitled to under any provision of this Agreement
shall not be paid until the date that is 6 months following Executive’s
separation from service (or, if earlier, the date of Executive’s death) (the
“6-Month Delay Period”), if and to the extent such delay is required under
Section 409A of the Code and the regulations thereunder.

17



--------------------------------------------------------------------------------



 



     (i) If Executive is considered to be a “specified employee” as set forth
above and payments and benefits are subject to the 6-Month Delay Period, the
Company shall make an irrevocable contribution to Rabbi Trust A within 5
business days following the Date of Termination in an amount that is sufficient
to pay Executive the payments and benefits to which Executive is entitled under
this Agreement, plus, interest (calculated at the prime rate as published in the
Wall Street Journal on the Date of Termination plus 1%) for the period beginning
on the earlier of Executive’s Date of Termination or “separation from service”
as set forth above, and ending on the later of: (A) the last day of the 6-Month
Delay Period; or (B) the payment date under subsection 12(c) below.
     (ii) The amounts described in Section 12(b)(i) shall be paid to the
Executive on the first business day after the end of the 6-Month Delay Period.
          (c) In the event that any payment under this Agreement is delayed due
to a disputed payment or refusal to pay under Treasury
Regulation Section 1.409A-3(g), such payment shall be deemed to be paid as of
the date that is specified as the payment date under the relevant provision of
this Agreement. If under this Agreement, an amount is to be paid in
installments, each installment shall be treated as a separate payment for
purposes of Treasury Regulations Section 1.409A-2(b)(2)(iii).
          (d) The Company shall indemnify the Executive, as provided in this
subsection (d), if the Executive incurs additional tax under Section 409A of the
Code as a result of a violation of Section 409A of the Code (each an
“Indemnified Section 409A Violation”) that occurs as a result of (1) the
Company’s clerical error (other than an error cause by erroneous information
provided to the Company by the Executive), (2) the Company’s failure to
administer this Agreement or any benefit plan or program in accordance with its
written terms (such written terms, the “Plan Document”), or (3) following
December 31, 2008, the Company’s failure to maintain the Plan Documents in
compliance with Section 409A of the Code; provided, that the indemnification set
forth in clause (3) shall not be available to the Executive if (x) the Company
has made a reasonable, good faith attempt to maintain the applicable Plan
Document in compliance with Code Section 409A but has failed to do so or (y) the
Company has maintained the applicable Plan Document in compliance with
Section 409A of the Code but subsequent issuance by the Internal Revenue Service
or the Department of the Treasury of interpretive authority results in the
applicable Plan Document not (or no longer) complying with Section 409A of the
Code (except that, if the Company is permitted by such authority or other
authority to amend the Plan Document to bring the Plan Document into compliance
with Section 409A of the Code and fails to do so, then such indemnification
shall be provided). 
     (i) In the event of an Indemnified Section 409A Violation, the Company
shall reimburse the Executive for (1) the 20% additional income tax described in
Section 409A(a)(1)(B)(i)(II) of the Code (to the extent that the Executive
incurs the 20% additional income tax as a result of the

18



--------------------------------------------------------------------------------



 



Indemnified Section 409A Violation), and (2) any interest or penalty that is
assessed with respect to the Executive’s failure to make a timely payment of the
20% additional income tax described in clause (1), provided that the Executive
pays the 20% additional income tax promptly upon being notified that the tax is
due (the amounts described in clause (1) and clause (2) are referred to
collectively as the “Section 409A Tax”).  
     (ii) In addition, in the event of an Indemnified Section 409A Violation,
the Company shall make a payment (the “Section 409A Gross-Up Payment”) to the
Executive such that the net amount the Executive retains, after paying any
federal, state, or local income tax or FICA tax on the Section 409A Gross-Up
Payment, shall be equal to the Section 409A Tax. The procedures set forth in
Section 9 with respect to the Gross-Up Payment shall also apply to the payment
of the Section 409A Tax and the Section 409A Gross-Up Payment (including,
without limitation, the Company’s right to contest the Section 409A Tax);
provided, that, in addition to such procedures, the Executive shall reasonably
cooperate with measures identified by the Company that are intended to mitigate
the Section 409A Tax to the extent that such measures do not materially reduce
or delay the payments and benefits to the Executive hereunder.
     13. Miscellaneous.
          (a) The captions of this Agreement are not part of the provisions
hereof and shall have no force or effect. This Agreement may not be amended or
modified otherwise than by a written agreement executed by the parties hereto or
their respective successors and legal representatives.
          (b) Notices given pursuant to this Agreement shall be in writing and
shall be deemed given when actually received by the Executive or actually
received by the Company’s secretary. If mailed, such notices shall be mailed by
United States registered or certified mail, return receipt requested, addressee
only, postage prepaid, if to the Company, to Attention: Secretary (or President,
if the Executive is then Secretary), or if to the Executive, at the address set
forth below the Executive’s signature to this Agreement, or to such other
address as the party to be notified shall have theretofore given to the other
party in writing.
          (c) The invalidity or unenforceability of any provision of this
Agreement shall not affect the validity or enforceability of any other provision
of this Agreement.
          (d) The Company may withhold from any amounts payable under this
Agreement such Federal, state, local or foreign taxes as shall be required to be
withheld pursuant to any applicable law or regulation.
          (e) The Executive’s or the Company’s failure to insist upon strict
compliance with any provision of this Agreement or the failure to assert any
right the

19



--------------------------------------------------------------------------------



 



Executive or the Company may have hereunder, including, without limitation, the
right of the Executive to terminate employment for Good Reason pursuant to
Section 5(c)(i)-(v) of this Agreement, shall not be deemed to be a waiver of
such provision or right or any other provision or right of this Agreement.
          (f) The Executive and the Company acknowledge that, except as may
other wise be provided under any other written agreement between the Executive
and the Company, the employment of the Executive by the Company is “at will”
and, subject to Section l(a) hereof, prior to the Effective Date, the
Executive’s employment and/or this Agreement may be terminated by either the
Executive or the Company at any time prior to the Effective Date, in which case
the Executive shall have no further rights under this Agreement. From and after
the Effective Date this Agreement shall supersede any other agreement between
the parties with respect to the subject matter hereof.
     14. Governing Law; Resolution of Disputes. This Agreement and the rights
and obligations hereunder shall be governed by and construed in accordance with
the laws of the State of Wisconsin. Any dispute arising out of this Agreement
shall, at the Executive’s election, be determined by arbitration under the rules
of the American Arbitration Association then in effect (in which case both
parties shall be bound by the arbitration award) or by litigation. Whether the
dispute is to be settled by arbitration or litigation, the venue for the
arbitration or litigation shall be in the judicial district encompassing the
city in which the Executive resides; provided that, if the Executive is not then
residing in the United States, the election of the Executive with respect to
such venue shall be Wisconsin. The parties consent to personal jurisdiction in
each trial court in the selected venue having subject matter jurisdiction, and
each party irrevocably consents to service of process in the manner provided
hereunder for the giving of notices.

20



--------------------------------------------------------------------------------



 



          IN WITNESS WHEREOF, the Executive has hereunto set the Executive’s
hand and, pursuant to the authorization from its Board of Directors, the Company
has caused these presents to be executed in its name and on its behalf, all as
of the day and year first above written.

                  SENSIENT TECHNOLOGIES CORPORATION    
 
           
 
  By:        
 
     
 
Kenneth P. Manning    
 
      Chairman, President & Chief Executive Officer    
 
           
 
     
 
(Executive)    
 
           
 
      Address:    

21